 
 
I 
One Hundred Eleventh Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. R. 2918 
 
AN ACT 
Making appropriations for the Legislative Branch for the fiscal year ending September 30, 2010, and for other purposes. 
 
 
 References 
1.Except as expressly provided otherwise, any reference to this Act or this joint resolution contained in any division of this Act shall be treated as referring only to the provisions of that division. 
DIVISION A—LEGISLATIVE BRANCH APPROPRIATIONS ACT, 2010 That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the Legislative Branch for the fiscal year ending September 30, 2010, and for other purposes, namely: 
I 
LEGISLATIVE BRANCH SENATE Payment to widows and heirs of deceased members of congressFor a payment to Victoria Reggie Kennedy, widow of Edward M. Kennedy, late a Senator from Massachussetts, $174,000. Expense allowancesFor expense allowances of the Vice President, $20,000; the President Pro Tempore of the Senate, $40,000; Majority Leader of the Senate, $40,000; Minority Leader of the Senate, $40,000; Majority Whip of the Senate, $10,000; Minority Whip of the Senate, $10,000; Chairmen of the Majority and Minority Conference Committees, $5,000 for each Chairman; and Chairmen of the Majority and Minority Policy Committees, $5,000 for each Chairman; in all, $180,000. Representation allowances for the majority and minority leadersFor representation allowances of the Majority and Minority Leaders of the Senate, $15,000 for each such Leader; in all, $30,000. Salaries, officers and employeesFor compensation of officers, employees, and others as authorized by law, including agency contributions, $178,982,000, which shall be paid from this appropriation without regard to the following limitations: Office of the vice presidentFor the Office of the Vice President, $2,517,000. Office of the president pro temporeFor the Office of the President Pro Tempore, $752,000. Offices of the majority and minority leadersFor Offices of the Majority and Minority Leaders, $5,212,000. Offices of the majority and minority whipsFor Offices of the Majority and Minority Whips, $3,288,000. Committee on appropriationsFor salaries of the Committee on Appropriations, $15,844,000. Conference committeesFor the Conference of the Majority and the Conference of the Minority, at rates of compensation to be fixed by the Chairman of each such committee, $1,726,000 for each such committee; in all, $3,452,000. Offices of the secretaries of the conference of the majority and the conference of the minorityFor Offices of the Secretaries of the Conference of the Majority and the Conference of the Minority, $850,000. Policy committeesFor salaries of the Majority Policy Committee and the Minority Policy Committee, $1,763,000 for each such committee; in all, $3,526,000. Office of the chaplainFor Office of the Chaplain, $415,000. Office of the secretaryFor Office of the Secretary, $25,790,000. Office of the sergeant at arms and doorkeeperFor Office of the Sergeant at Arms and Doorkeeper, $70,000,000. Offices of the secretaries for the majority and minorityFor Offices of the Secretary for the Majority and the Secretary for the Minority, $1,836,000. Agency contributions and related expensesFor agency contributions for employee benefits, as authorized by law, and related expenses, $45,500,000. Office of the legislative counsel of the senateFor salaries and expenses of the Office of the Legislative Counsel of the Senate, $7,154,000. Office of senate legal counselFor salaries and expenses of the Office of Senate Legal Counsel, $1,544,000. Expense allowances of the secretary of the senate, sergeant at arms and doorkeeper of the senate, and secretaries for the majority and minority of the senateFor expense allowances of the Secretary of the Senate, $7,500; Sergeant at Arms and Doorkeeper of the Senate, $7,500; Secretary for the Majority of the Senate, $7,500; Secretary for the Minority of the Senate, $7,500; in all, $30,000. Contingent expenses of the senate Inquiries and investigationsFor expenses of inquiries and investigations ordered by the Senate, or conducted under paragraph 1 of rule XXVI of the Standing Rules of the Senate, section 112 of the Supplemental Appropriations and Rescission Act, 1980 (Public Law 96–304), and Senate Resolution 281, 96th Congress, agreed to March 11, 1980, $140,500,000. Expenses of the united states senate caucus on international narcotics controlFor expenses of the United States Senate Caucus on International Narcotics Control, $520,000. Secretary of the senateFor expenses of the Office of the Secretary of the Senate, $2,000,000. Sergeant at arms and doorkeeper of the senateFor expenses of the Office of the Sergeant at Arms and Doorkeeper of the Senate, $153,601,000, which shall remain available until September 30, 2014. Miscellaneous itemsFor miscellaneous items, $19,145,000, of which up to $500,000 shall be made available for a pilot program for mailings of postal patron postcards by Senators for the purpose of providing notice of a town meeting by a Senator in a county (or equivalent unit of local government) at which the Senator will personally attend: 
Provided, That any amount allocated to a Senator for such mailing shall not exceed 50 percent of the cost of the mailing and the remaining cost shall be paid by the Senator from other funds available to the Senator. Senators' official personnel and office expense accountFor Senators' Official Personnel and Office Expense Account, $422,000,000. Official mail costsFor expenses necessary for official mail costs of the Senate, $300,000. Administrative Provisions Gross Rate of Compensation in Offices of Senators  
1.Effective on and after October 1, 2009, each of the dollar amounts contained in the table under section 105(d)(1)(A) of the Legislative Branch Appropriations Act, 1968 (2 U.S.C. 61–1(d)(1)(A)) shall be deemed to be the dollar amounts in that table, as adjusted by law and in effect on September 30, 2009, increased by an additional $50,000 each.  
2.Reporting RequirementSection 105(a) of the Legislative Branch Appropriations Act 1965 (Public Law 88–454; 2 U.S.C. 104a) is amended— 
(1)in the last sentence of paragraph (1), by striking shall and inserting may; and  
(2)by adding at the end the following: 
 
(6)Beginning with the report covering the first full semiannual period of the 112th Congress, the Secretary of the Senate— 
(1)shall publicly post on-line on the website of the Senate each report in a searchable, itemized format as required under this section;  
(2)shall issue each report required under this section in electronic form; and  
(3)may issue each report required under this section in other forms at the discretion of the Secretary of the Senate. .House of representatives Salaries and expensesFor salaries and expenses of the House of Representatives, $1,369,025,000, as follows: House leadership officesFor salaries and expenses, as authorized by law, $25,881,000, including: Office of the Speaker, $5,077,000, including $25,000 for official expenses of the Speaker; Office of the Majority Floor Leader, $2,530,000, including $10,000 for official expenses of the Majority Leader; Office of the Minority Floor Leader, $4,565,000, including $10,000 for official expenses of the Minority Leader; Office of the Majority Whip, including the Chief Deputy Majority Whip, $2,194,000, including $5,000 for official expenses of the Majority Whip; Office of the Minority Whip, including the Chief Deputy Minority Whip, $1,690,000, including $5,000 for official expenses of the Minority Whip; Speaker's Office for Legislative Floor Activities, $517,000; Republican Steering Committee, $981,000; Republican Conference, $1,748,000; Republican Policy Committee, $362,000; Democratic Steering and Policy Committee, $1,366,000; Democratic Caucus, $1,725,000; nine minority employees, $1,552,000; training and program development—majority, $290,000; training and program development—minority, $290,000; Cloakroom Personnel—majority, $497,000; and Cloakroom Personnel—minority, $497,000. Members' representational allowances Including members' clerk hire, official expenses of members, and official mailFor Members' representational allowances, including Members' clerk hire, official expenses, and official mail, $660,000,000. Committee employees Standing committees, special and selectFor salaries and expenses of standing committees, special and select, authorized by House resolutions, $139,878,000: 
Provided, That such amount shall remain available for such salaries and expenses until December 31, 2010, except that $1,000,000 of such amount shall remain available until expended for committee room upgrading. Committee on appropriationsFor salaries and expenses of the Committee on Appropriations, $31,300,000, including studies and examinations of executive agencies and temporary personal services for such committee, to be expended in accordance with section 202(b) of the Legislative Reorganization Act of 1946 and to be available for reimbursement to agencies for services performed: 
Provided, That such amount shall remain available for such salaries and expenses until December 31, 2010. Salaries, officers and employeesFor compensation and expenses of officers and employees, as authorized by law, $198,301,000, including: for salaries and expenses of the Office of the Clerk, including not more than $23,000, of which not more than $20,000 is for the Family Room, for official representation and reception expenses, $30,089,000 of which $2,600,000 shall remain available until expended; for salaries and expenses of the Office of the Sergeant at Arms, including the position of Superintendent of Garages, and including not more than $3,000 for official representation and reception expenses, $9,509,000; for salaries and expenses of the Office of the Chief Administrative Officer including not more than $3,000 for official representation and reception expenses, $130,782,000, of which $3,937,000 shall remain available until expended; for salaries and expenses of the Office of the Inspector General, $5,045,000; for salaries and expenses of the Office of Emergency Planning, Preparedness and Operations, $4,445,000, to remain available until expended; for salaries and expenses of the Office of General Counsel, $1,415,000; for the Office of the Chaplain, $179,000; for salaries and expenses of the Office of the Parliamentarian, including the Parliamentarian, $2,000 for preparing the Digest of Rules, and not more than $1,000 for official representation and reception expenses, $2,060,000; for salaries and expenses of the Office of the Law Revision Counsel of the House, $3,258,000; for salaries and expenses of the Office of the Legislative Counsel of the House, $8,814,000; for salaries and expenses of the Office of Interparliamentary Affairs, $859,000; for other authorized employees, $1,249,000; and for salaries and expenses of the Office of the Historian, including the cost of the House Fellows Program (including lodging and related expenses for visiting Program participants), $597,000. Allowances and expensesFor allowances and expenses as authorized by House resolution or law, $313,665,000, including: supplies, materials, administrative costs and Federal tort claims, $3,948,000; official mail for committees, leadership offices, and administrative offices of the House, $201,000; Government contributions for health, retirement, Social Security, and other applicable employee benefits, $276,703,000, including employee tuition assistance benefit payments, $3,500,000, if authorized, and employee child care benefit payments, $1,000,000, if authorized; Business Continuity and Disaster Recovery, $25,098,000, of which $5,425,000 shall remain available until expended; transition activities for new members and staff, $2,907,000; Wounded Warrior Program, $2,500,000, to be derived from funding provided for this purpose in Division G of Public Law 111–8; Office of Congressional Ethics, $1,548,000; Energy Demonstration Projects, $2,500,000, if authorized, to remain available until expended; and miscellaneous items including purchase, exchange, maintenance, repair and operation of House motor vehicles, interparliamentary receptions, and gratuities to heirs of deceased employees of the House, $760,000. Child care centerFor salaries and expenses of the House of Representatives Child Care Center, such amounts as are deposited in the account established by section 312(d)(1) of the Legislative Branch Appropriations Act, 1992 (2 U.S.C. 2062), subject to the level specified in the budget of the Center, as submitted to the Committee on Appropriations of the House of Representatives. Administrative provisions  
101. 
(a)Requiring amounts remaining in members' representational allowances to be used for deficit reduction or to reduce the federal debtNotwithstanding any other provision of law, any amounts appropriated under this Act for House of Representatives—Salaries and Expenses—Members' Representational Allowances shall be available only for fiscal year 2010. Any amount remaining after all payments are made under such allowances for fiscal year 2010 shall be deposited in the Treasury and used for deficit reduction (or, if there is no Federal budget deficit after all such payments have been made, for reducing the Federal debt, in such manner as the Secretary of the Treasury considers appropriate).  
(b)RegulationsThe Committee on House Administration of the House of Representatives shall have authority to prescribe regulations to carry out this section.  
(c)DefinitionAs used in this section, the term Member of the House of Representatives means a Representative in, or a Delegate or Resident Commissioner to, the Congress.  
102.Effective with respect to fiscal year 2010 and each succeeding fiscal year, the aggregate amount otherwise authorized to be appropriated for a fiscal year for the lump-sum allowance for each of the following offices is increased as follows: 
(1)The allowance for the office of the Majority Whip is increased by $96,000.  
(2)The allowance for the office of the Minority Whip is increased by $96,000. house fitness center  
103.Any active duty member of the Armed Forces who is assigned to a congressional liaison office of the Armed Forces at the House of Representatives may obtain membership in the exercise facility established for employees of the House of Representatives (as described in section 103(a) of the Legislative Branch Appropriations Act, 2005) in the same manner as an employee of the House of Representatives, in accordance with such regulations as the Committee on House Administration may promulgate.  
104. 
(a)Section 101(d) of the Legislative Branch Appropriations Act, 1993 (2 U.S.C. 95b(d)), as added by section 103(a) of the Legislative Branch Appropriations Act, 2009, is amended by striking and made available and inserting and merged with and made available.  
(b)The amendment made by subsection (a) shall apply to funds appropriated for fiscal year 2010 and succeeding fiscal years. Joint itemsFor Joint Committees, as follows: Joint economic committeeFor salaries and expenses of the Joint Economic Committee, $4,814,000, to be disbursed by the Secretary of the Senate. Joint committee on taxationFor salaries and expenses of the Joint Committee on Taxation, $11,327,000, to be disbursed by the Chief Administrative Officer of the House of Representatives. For other joint items, as follows: Office of the attending physicianFor medical supplies, equipment, and contingent expenses of the emergency rooms, and for the Attending Physician and his assistants, including: (1) an allowance of $2,175 per month to the Attending Physician; (2) an allowance of $1,300 per month to the Senior Medical Officer; (3) an allowance of $725 per month each to three medical officers while on duty in the Office of the Attending Physician; (4) an allowance of $725 per month to two assistants and $580 per month each not to exceed 11 assistants on the basis heretofore provided for such assistants; and (5) $2,366,000 for reimbursement to the Department of the Navy for expenses incurred for staff and equipment assigned to the Office of the Attending Physician, which shall be advanced and credited to the applicable appropriation or appropriations from which such salaries, allowances, and other expenses are payable and shall be available for all the purposes thereof, $3,805,000, to be disbursed by the Chief Administrative Officer of the House of Representatives. Office of Congressional Accessibility Services Salaries and expensesFor salaries and expenses of the Office of Congressional Accessibility Services, $1,377,000, to be disbursed by the Secretary of the Senate. CAPITOL POLICE SalariesFor salaries of employees of the Capitol Police, including overtime, hazardous duty pay differential, and Government contributions for health, retirement, social security, professional liability insurance, and other applicable employee benefits, $265,188,000, to be disbursed by the Chief of the Capitol Police or his designee. General expensesFor necessary expenses of the Capitol Police, including motor vehicles, communications and other equipment, security equipment and installation, uniforms, weapons, supplies, materials, training, medical services, forensic services, stenographic services, personal and professional services, the employee assistance program, the awards program, postage, communication services, travel advances, relocation of instructor and liaison personnel for the Federal Law Enforcement Training Center, and not more than $5,000 to be expended on the certification of the Chief of the Capitol Police in connection with official representation and reception expenses, $63,130,000, to be disbursed by the Chief of the Capitol Police or his designee: 
Provided, That, notwithstanding any other provision of law, the cost of basic training for the Capitol Police at the Federal Law Enforcement Training Center for fiscal year 2010 shall be paid by the Secretary of Homeland Security from funds available to the Department of Homeland Security. Administrative Provision (including transfer of funds)  
1001.Amounts appropriated for fiscal year 2010 for the Capitol Police may be transferred between the headings Salaries and General expenses upon the approval of the Committees on Appropriations of the House of Representatives and the Senate. 
OFFICE OF COMPLIANCE Salaries and expensesFor salaries and expenses of the Office of Compliance, as authorized by section 305 of the Congressional Accountability Act of 1995 (2 U.S.C. 1385), $4,377,000, of which $884,000 shall remain available until September 30, 2011: 
Provided, That not more than $500 may be expended on the certification of the Executive Director of the Office of Compliance in connection with official representation and reception expenses. Administrative provision Disposition of surplus or obsolete personal property  
1101. 
(a)In generalTitle III of the Congressional Accountability Act of 1995 (2 U.S.C. 1381 et seq.) is amended by inserting after section 305 the following: 
 
306.Disposition of surplus or obsolete personal propertyThe Executive Director may, within the limits of available appropriations, dispose of surplus or obsolete personal property by interagency transfer, donation, or discarding. .  
(b)Technical and conforming amendmentThe table of contents for the Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.) is amended by inserting after section 305 the following: 
 
 
Sec. 306. Disposition of surplus or obsolete personal property.  .  
(c)Effective dateThe amendments made by this section shall apply with respect to fiscal year 2010, and each fiscal year thereafter. CONGRESSIONAL BUDGET OFFICE Salaries and expensesFor salaries and expenses necessary for operation of the Congressional Budget Office, including not more than $6,000 to be expended on the certification of the Director of the Congressional Budget Office in connection with official representation and reception expenses, $45,165,000. Administrative provision Executive Exchange Program for the Congressional Budget Office  
1201.Section 1201 of the Legislative Branch Appropriations Act, 2008 (2 U.S.C. 611 note; Public law 110–161; 121 Stat. 2238) is amended— 
(1)in subsection (b)— 
(A)in paragraph (1), by striking 3 and inserting 5; and  
(B)in paragraph (2), by striking 3 and inserting 5;  
(2)by striking subsection (d), and redesignating subsection (e) as subsection (d); and  
(3)in subsection (d) (as redesignated by this section), by striking Subject to subsection (d), this and inserting This. ARCHITECT OF THE CAPITOL General administrationFor salaries for the Architect of the Capitol, and other personal services, at rates of pay provided by law; for surveys and studies in connection with activities under the care of the Architect of the Capitol; for all necessary expenses for the general and administrative support of the operations under the Architect of the Capitol including the Botanic Garden; electrical substations of the Capitol, Senate and House office buildings, and other facilities under the jurisdiction of the Architect of the Capitol; including furnishings and office equipment; including not more than $5,000 for official reception and representation expenses, to be expended as the Architect of the Capitol may approve; for purchase or exchange, maintenance, and operation of a passenger motor vehicle, $106,783,000, of which $5,400,000 shall remain available until September 30, 2014. Capitol buildingFor all necessary expenses for the maintenance, care and operation of the Capitol, $33,182,000, of which $6,499,000 shall remain available until September 30, 2014. Capitol groundsFor all necessary expenses for care and improvement of grounds surrounding the Capitol, the Senate and House office buildings, and the Capitol Power Plant, $10,974,000, of which $1,410,000 shall remain available until September 30, 2014. Senate office buildingsFor all necessary expenses for the maintenance, care and operation of Senate office buildings; and furniture and furnishings to be expended under the control and supervision of the Architect of the Capitol, $74,392,000, of which $15,390,000 shall remain available until September 30, 2014. House office buildingsFor necessary expenses for the maintenance, care and operation of the House office buildings, $100,466,000, of which $53,360,000 shall remain available until September 30, 2014. 
In addition, for a payment to the House Historic Buildings Revitalization Trust Fund, $50,000,000, to remain available until expended. Capitol power plantFor all necessary expenses for the maintenance, care and operation of the Capitol Power Plant; lighting, heating, power (including the purchase of electrical energy) and water and sewer services for the Capitol, Senate and House office buildings, Library of Congress buildings, and the grounds about the same, Botanic Garden, Senate garage, and air conditioning refrigeration not supplied from plants in any of such buildings; heating the Government Printing Office and Washington City Post Office, and heating and chilled water for air conditioning for the Supreme Court Building, the Union Station complex, the Thurgood Marshall Federal Judiciary Building and the Folger Shakespeare Library, expenses for which shall be advanced or reimbursed upon request of the Architect of the Capitol and amounts so received shall be deposited into the Treasury to the credit of this appropriation, $119,133,000, of which $25,610,000 shall remain available until September 30, 2014: 
Provided, That not more than $8,000,000 of the funds credited or to be reimbursed to this appropriation as herein provided shall be available for obligation during fiscal year 2010. Library buildings and groundsFor all necessary expenses for the mechanical and structural maintenance, care and operation of the Library buildings and grounds, $45,795,000, of which $19,560,000 shall remain available until September 30, 2014. Capitol police buildings, grounds and securityFor all necessary expenses for the maintenance, care and operation of buildings, grounds and security enhancements of the United States Capitol Police, wherever located, the Alternate Computer Facility, and AOC security operations, $27,012,000, of which $8,150,000 shall remain available until September 30, 2014. Botanic gardenFor all necessary expenses for the maintenance, care and operation of the Botanic Garden and the nurseries, buildings, grounds, and collections; and purchase and exchange, maintenance, repair, and operation of a passenger motor vehicle; all under the direction of the Joint Committee on the Library, $11,390,000, of which $900,000 shall remain available until September 30, 2014: 
Provided, That of the amount made available under this heading, the Architect may obligate and expend such sums as may be necessary for the maintenance, care and operation of the National Garden established under section 307E of the Legislative Branch Appropriations Act, 1989 (2 U.S.C. 2146), upon vouchers approved by the Architect or a duly authorized designee. Capitol visitor centerFor all necessary expenses for the operation of the Capitol Visitor Center, $22,459,000. Administrative Provisions Disposition of surplus or obsolete personal property  
1301. 
(a)In generalThe Architect of the Capitol shall have the authority, within the limits of available appropriations, to dispose of surplus or obsolete personal property by inter-agency transfer, donation, sale, trade-in, or discarding. Amounts received for the sale or trade-in of personal property shall be credited to funds available for the operations of the Architect of the Capitol and be available for the costs of acquiring the same or similar property. Such funds shall be available for such purposes during the fiscal year received and the following fiscal year.  
(b)Effective dateThis section shall apply with respect to fiscal year 2010, and each fiscal year thereafter. Flexible and compressed work schedules  
1302.Chapter 61 of title 5, United States Code, is amended— 
(1)in section 6121(1) by striking and the Library of Congress and inserting the Library of Congress, the Architect of the Capitol, and the Botanic Garden; and  
(2)in section 6133(c) by adding at the end the following: 
 
(3)With respect to employees of the Architect of the Capitol and the Botanic Garden, the authority granted to the Office of Personnel Management under this subchapter shall be exercised by the Architect of the Capitol. . Acceptance of voluntary student services  
1303. 
(a)Section 3111 of title 5, United States Code, is amended by adding at the end the following: 
 
(e)For purposes of this section the term agency shall include the Architect of the Capitol. With respect to the Architect of the Capitol, the authority granted to the Office of Personnel Management under this section shall be exercised by the Architect of the Capitol. . house Historic Buildings Revitalization Trust Fund  
1304. 
(a)EstablishmentThere is hereby established in the Treasury of the United States, as an account for the Architect of the Capitol, the House Historic Buildings Revitalization Trust Fund (hereafter in this section referred to as the Fund).  
(b)Use of AmountsAmounts in the Fund shall be used by the Architect of the Capitol for the revitalization of the major historical buildings and assets of the House of Representatives which the Architect is responsible for maintaining and preserving, except that the Architect may not obligate any amounts in the Fund without the approval of the Committee on Appropriations of the House of Representatives.  
(c)Continuing Availability of FundsAny amounts transferred to and merged with, or otherwise deposited into, the Fund shall remain available until expended.  
(d)Permitting Transfers From Amounts Appropriated for House of RepresentativesSection 101 of the Legislative Branch Appropriations Act, 1993 (2 U.S.C. 95b), as amended by section 103(a) of the Legislative Branch Appropriations Act, 2009, is amended by adding at the end the following new subsection: 
 
(e)Amounts appropriated for any fiscal year for the House of Representatives under any heading other than the heading Members’ Representational Allowances may be transferred to the Architect of the Capitol and merged with and made available under the heading House Historic Buildings Revitalization Trust Fund, subject to the approval of the Committee on Appropriations of the House of Representatives. .  
(e)Effective DateThis section and the amendment made by this section shall apply with respect to fiscal year 2010 and each succeeding fiscal year.  
1305.Support and maintenance during emergencies 
(a)During an emergency involving the safety of human life or the protection of property, as determined or declared by the Capitol Police Board, the Architect of the Capitol— 
(1)may accept contributions of comfort and other incidental items and services to support employees of the Office of the Architect of the Capitol while such employees are on duty in response to the emergency; and  
(2)may incur obligations and make expenditures out of available appropriations for meals, refreshments, and other support and maintenance for the Office of the Architect of the Capitol if, in the judgment of the Architect, such obligations and expenditures are necessary to respond to the emergency.  
(b)This section shall apply with respect to fiscal year 2010 and each succeeding fiscal year. Library of congress Salaries and expensesFor necessary expenses of the Library of Congress not otherwise provided for, including development and maintenance of the Library's catalogs; custody and custodial care of the Library buildings; special clothing; cleaning, laundering and repair of uniforms; preservation of motion pictures in the custody of the Library; operation and maintenance of the American Folklife Center in the Library; activities under the Civil Rights History Project Act of 2009; preparation and distribution of catalog records and other publications of the Library; hire or purchase of one passenger motor vehicle; and expenses of the Library of Congress Trust Fund Board not properly chargeable to the income of any trust fund held by the Board, $446,151,000, of which not more than $6,000,000 shall be derived from collections credited to this appropriation during fiscal year 2010, and shall remain available until expended, under the Act of June 28, 1902 (chapter 1301; 32 Stat. 480; 2 U.S.C. 150) and not more than $350,000 shall be derived from collections during fiscal year 2010 and shall remain available until expended for the development and maintenance of an international legal information database and activities related thereto: 
Provided, That the Library of Congress may not obligate or expend any funds derived from collections under the Act of June 28, 1902, in excess of the amount authorized for obligation or expenditure in appropriations Acts: 
Provided further, That the total amount available for obligation shall be reduced by the amount by which collections are less than $6,350,000: 
Provided further, That of the total amount appropriated, not more than $12,000 may be expended, on the certification of the Librarian of Congress, in connection with official representation and reception expenses for the Overseas Field Offices: 
Provided further, That of the total amount appropriated, $7,315,000 shall remain available until expended for the digital collections and educational curricula program: 
Provided further, That of the total amount appropriated, $750,000 shall be transferred to the Abraham Lincoln Bicentennial Commission for carrying out the purposes of Public Law 106–173, of which $10,000 may be used for official representation and reception expenses of the Abraham Lincoln Bicentennial Commission: 
Provided further, That of the total amount appropriated, $250,000 shall be used to carry out activities under the Civil Rights History Project Act of 2009: 
Provided further, That of the total amount appropriated, $200,000 shall be used for the purpose of preserving, digitizing and making available historically and culturally significant materials related to the development of Nebraska and the American West, which amount shall be transferred to the Durham Museum in Omaha, Nebraska. Copyright Office Salaries and expensesFor necessary expenses of the Copyright Office, $55,476,000, of which not more than $28,751,000, to remain available until expended, shall be derived from collections credited to this appropriation during fiscal year 2010 under section 708(d) of title 17, United States Code: 
Provided, That the Copyright Office may not obligate or expend any funds derived from collections under such section, in excess of the amount authorized for obligation or expenditure in appropriations Acts: 
Provided further, That not more than $5,861,000 shall be derived from collections during fiscal year 2010 under sections 111(d)(2), 119(b)(2), 803(e), 1005, and 1316 of such title: 
Provided further, That the total amount available for obligation shall be reduced by the amount by which collections are less than $34,612,000: 
Provided further, That not more than $100,000 of the amount appropriated is available for the maintenance of an International Copyright Institute in the Copyright Office of the Library of Congress for the purpose of training nationals of developing countries in intellectual property laws and policies: 
Provided further, That not more than $4,250 may be expended, on the certification of the Librarian of Congress, in connection with official representation and reception expenses for activities of the International Copyright Institute and for copyright delegations, visitors, and seminars: 
Provided further, That notwithstanding any provision of chapter 8 of title 17, United States Code, any amounts made available under this heading which are attributable to royalty fees and payments received by the Copyright Office pursuant to sections 111, 119, and chapter 10 of such title may be used for the costs incurred in the administration of the Copyright Royalty Judges program, with the exception of the costs of salaries and benefits for the Copyright Royalty Judges and staff under section 802(e). Congressional Research Service Salaries and expensesFor necessary expenses to carry out the provisions of section 203 of the Legislative Reorganization Act of 1946 (2 U.S.C. 166) and to revise and extend the Annotated Constitution of the United States of America, $112,490,000: 
Provided, That no part of such amount may be used to pay any salary or expense in connection with any publication, or preparation of material therefor (except the Digest of Public General Bills), to be issued by the Library of Congress unless such publication has obtained prior approval of either the Committee on House Administration of the House of Representatives or the Committee on Rules and Administration of the Senate. Books for the Blind and Physically Handicapped Salaries and expensesFor salaries and expenses to carry out the Act of March 3, 1931 (chapter 400; 46 Stat. 1487; 2 U.S.C. 135a), $70,182,000, of which $30,577,000 shall remain available until expended: 
Provided, That of the total amount appropriated, $650,000 shall be available to contract to provide newspapers to blind and physically handicapped residents at no cost to the individual. Administrative Provisions reimbursable and revolving fund activities  
1401. 
(a)In GeneralFor fiscal year 2010, the obligational authority of the Library of Congress for the activities described in subsection (b) may not exceed $123,328,000.  
(b)ActivitiesThe activities referred to in subsection (a) are reimbursable and revolving fund activities that are funded from sources other than appropriations to the Library in appropriations Acts for the legislative branch.  
(c)Transfer of fundsDuring fiscal year 2010, the Librarian of Congress may temporarily transfer funds appropriated in this Act, under the heading Library of Congress, under the subheading Salaries and Expenses, to the revolving fund for the FEDLINK Program and the Federal Research Program established under section 103 of the Library of Congress Fiscal Operations Improvement Act of 2000 (Public Law 106–481; 2 U.S.C. 182c): 
Provided, That the total amount of such transfers may not exceed $1,900,000: 
Provided further, That the appropriate revolving fund account shall reimburse the Library for any amounts transferred to it before the period of availability of the Library appropriation expires. transfer authority  
1402. 
(a)In GeneralAmounts appropriated for fiscal year 2010 for the Library of Congress may be transferred during fiscal year 2010 between any of the headings under the heading Library of Congress upon the approval of the Committees on Appropriations of the Senate and the House of Representatives.  
(b)LimitationNot more than 10 percent of the total amount of funds appropriated to the account under any heading under the heading Library of Congress for fiscal year 2010 may be transferred from that account by all transfers made under subsection (a). Classification of Library of Congress positions above GS–15  
1403.Section 5108 of title 5, United States Code, is amended by adding at the end the following: 
 
(c)The Librarian of Congress may classify positions in the Library of Congress above GS–15 pursuant to standards established by the Office in subsection (a)(2). . 
Leave carryover for certain Library of Congress executive positions  
1404.Section 6304(f)(1) of title 5, United States Code, is amended— 
(1)in subparagraph (F), by striking or at the end;  
(2)in subparagraph (G), by striking the period and inserting ; or and  
(3)by adding after subparagraph (G) the following: 
 
(H)a position in the Library of Congress the compensation for which is set at a rate equal to the annual rate of basic pay payable for positions at level III of the Executive Schedule under section 5314. .  
(4)The amendments made by subsection (a) shall apply with respect to annual leave accrued during pay periods beginning after the date of the enactment of this Act. GOVERNMENT PRINTING OFFICE Congressional Printing and Binding (including transfer of funds)For authorized printing and binding for the Congress and the distribution of Congressional information in any format; printing and binding for the Architect of the Capitol; expenses necessary for preparing the semimonthly and session index to the Congressional Record, as authorized by law (section 902 of title 44, United States Code); printing and binding of Government publications authorized by law to be distributed to Members of Congress; and printing, binding, and distribution of Government publications authorized by law to be distributed without charge to the recipient, $93,768,000: 
Provided, That this appropriation shall not be available for paper copies of the permanent edition of the Congressional Record for individual Representatives, Resident Commissioners or Delegates authorized under section 906 of title 44, United States Code: 
Provided further, That this appropriation shall be available for the payment of obligations incurred under the appropriations for similar purposes for preceding fiscal years: 
Provided further, That notwithstanding the 2-year limitation under section 718 of title 44, United States Code, none of the funds appropriated or made available under this Act or any other Act for printing and binding and related services provided to Congress under chapter 7 of title 44, United States Code, may be expended to print a document, report, or publication after the 27-month period beginning on the date that such document, report, or publication is authorized by Congress to be printed, unless Congress reauthorizes such printing in accordance with section 718 of title 44, United States Code: 
Provided further, That any unobligated or unexpended balances in this account or accounts for similar purposes for preceding fiscal years may be transferred to the Government Printing Office revolving fund for carrying out the purposes of this heading, subject to the approval of the Committees on Appropriations of the House of Representatives and Senate. Office of Superintendent of Documents salaries and expenses (including transfer of funds)For expenses of the Office of Superintendent of Documents necessary to provide for the cataloging and indexing of Government publications and their distribution to the public, Members of Congress, other Government agencies, and designated depository and international exchange libraries as authorized by law, $40,911,000: 
Provided, That amounts of not more than $2,000,000 from current year appropriations are authorized for producing and disseminating Congressional serial sets and other related publications for fiscal years 2008 and 2009 to depository and other designated libraries: 
Provided further, That any unobligated or unexpended balances in this account or accounts for similar purposes for preceding fiscal years may be transferred to the Government Printing Office revolving fund for carrying out the purposes of this heading, subject to the approval of the Committees on Appropriations of the House of Representatives and Senate. Government printing office revolving fundFor payment to the Government Printing Office Revolving Fund, $12,782,000 for information technology development and facilities repair: 
Provided, That the Government Printing Office is hereby authorized to make such expenditures, within the limits of funds available and in accordance with law, and to make such contracts and commitments without regard to fiscal year limitations as provided by section 9104 of title 31, United States Code, as may be necessary in carrying out the programs and purposes set forth in the budget for the current fiscal year for the Government Printing Office revolving fund: 
Provided further, That not more than $7,500 may be expended on the certification of the Public Printer in connection with official representation and reception expenses: 
Provided further, That the revolving fund shall be available for the hire or purchase of not more than 12 passenger motor vehicles: 
Provided further, That expenditures in connection with travel expenses of the advisory councils to the Public Printer shall be deemed necessary to carry out the provisions of title 44, United States Code: 
Provided further, That the revolving fund shall be available for temporary or intermittent services under section 3109(b) of title 5, United States Code, but at rates for individuals not more than the daily equivalent of the annual rate of basic pay for level V of the Executive Schedule under section 5316 of such title: 
Provided further, That activities financed through the revolving fund may provide information in any format: 
Provided further, That the revolving fund and the funds provided under the headings Office of Superintendent of Documents and Salaries and Expenses may not be used for contracted security services at GPO's passport facility in the District of Columbia. GOVERNMENT ACCOUNTABILITY OFFICE Salaries and expensesFor necessary expenses of the Government Accountability Office, including not more than $12,500 to be expended on the certification of the Comptroller General of the United States in connection with official representation and reception expenses; temporary or intermittent services under section 3109(b) of title 5, United States Code, but at rates for individuals not more than the daily equivalent of the annual rate of basic pay for level IV of the Executive Schedule under section 5315 of such title; hire of one passenger motor vehicle; advance payments in foreign countries in accordance with section 3324 of title 31, United States Code; benefits comparable to those payable under sections 901(5), (6), and (8) of the Foreign Service Act of 1980 (22 U.S.C. 4081(5), (6), and (8)); and under regulations prescribed by the Comptroller General of the United States, rental of living quarters in foreign countries, $556,849,000: 
Provided, That not more than $5,449,000 of payments received under section 782 of title 31, United States Code, shall be available for use in fiscal year 2010: 
Provided further, That not more than $2,350,000 of reimbursements received under section 9105 of title 31, United States Code, shall be available for use in fiscal year 2010: 
Provided further, That not more than $7,423,000 of reimbursements received under section 3521 of title 31, United States Code, shall be available for use in fiscal year 2010: 
Provided further, That this appropriation and appropriations for administrative expenses of any other department or agency which is a member of the National Intergovernmental Audit Forum or a Regional Intergovernmental Audit Forum shall be available to finance an appropriate share of either Forum's costs as determined by the respective Forum, including necessary travel expenses of non-Federal participants: 
Provided further, That payments hereunder to the Forum may be credited as reimbursements to any appropriation from which costs involved are initially financed. Administrative Provision Repeal of certain audits, studies, and reviews of the Government Accountability Office  
1501. 
(a)Use of funds in projects constructed under projected costSection 211 of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3151) is amended by striking subsection (d).  
(b)Audits of small business participation in construction of the Alaska natural gas pipelineSection 112 of the Alaska Natural Gas Pipeline Act (15 U.S.C. 720j) is amended by striking subsection (c).  
(c)Audits of assistance under compacts of free associationSection 104(h) of the Compact of Free Association Amendments Act of 2003 (48 U.S.C. 1921c(h)) is amended by striking paragraph (3).  
(d)Semiannual audits of independent counsel expendituresThe matter under the heading Salaries and Expenses, General Legal Activities under the heading Legal Activities under title II of the Department of Justice Appropriation Act of 1988, (28 U.S.C. 591 note; Public Law 100–202; 101 Stat. 1329, 1329–9) is amended by striking  
Provided further, That the Comptroller General shall perform semiannual financial reviews of expenditures from the Independent Counsel permanent indefinite appropriation, and report their findings to the Committees on Appropriations of the House and Senate:.  
(e)Reports on ambulance service costsSection 414 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173) is amended— 
(1)by striking subsection (f); and  
(2)by redesignating subsection (g) as subsection (f). Open world leadership center trust fundFor a payment to the Open World Leadership Center Trust Fund for financing activities of the Open World Leadership Center under section 313 of the Legislative Branch Appropriations Act, 2001 (2 U.S.C. 1151), $12,000,000. Administrative Provision Open World Leadership Center  
1601. 
(a)Board membershipSection 313(a)(2) of the Legislative Branch Appropriations Act, 2001 (2 U.S.C. 1151(a)(2)) is amended— 
(1)in subparagraph (A), by striking members and inserting Members of the House of Representatives; and  
(2)in subparagraph (B), by striking members and inserting Senators.  
(b)Executive DirectorSection 313(d) of the Legislative Branch Appropriations Act, 2001 (2 U.S.C. 1151(d)) is amended in the first sentence by striking The Board shall appoint and inserting On behalf of the Board, the Librarian of Congress shall appoint.  
(c)Effective dateThe amendments made by this subsection shall apply with respect to— 
(1)appointments made on and after the date of enactment of this Act; and  
(2)the remainder of the fiscal year in which enacted, and each fiscal year thereafter. John c. stennis center for public service training and developmentFor payment to the John C. Stennis Center for Public Service Development Trust Fund established under section 116 of the John C. Stennis Center for Public Service Training and Development Act (2 U.S.C. 1105), $430,000.  
II 
GENERAL PROVISIONS Maintenance and Care of Private Vehicles  
201.No part of the funds appropriated in this Act shall be used for the maintenance or care of private vehicles, except for emergency assistance and cleaning as may be provided under regulations relating to parking facilities for the House of Representatives issued by the Committee on House Administration and for the Senate issued by the Committee on Rules and Administration. 
Fiscal Year Limitation  
202.No part of the funds appropriated in this Act shall remain available for obligation beyond fiscal year 2010 unless expressly so provided in this Act. 
Rates of Compensation and Designation  
203.Whenever in this Act any office or position not specifically established by the Legislative Pay Act of 1929 (46 Stat. 32 et seq.) is appropriated for or the rate of compensation or designation of any office or position appropriated for is different from that specifically established by such Act, the rate of compensation and the designation in this Act shall be the permanent law with respect thereto: 
Provided, That the provisions in this Act for the various items of official expenses of Members, officers, and committees of the Senate and House of Representatives, and clerk hire for Senators and Members of the House of Representatives shall be the permanent law with respect thereto. 
Consulting Services  
204.The expenditure of any appropriation under this Act for any consulting service through procurement contract, under section 3109 of title 5, United States Code, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued under existing law. 
Awards and Settlements  
205.Such sums as may be necessary are appropriated to the account described in subsection (a) of section 415 of the Congressional Accountability Act of 1995 (2 U.S.C. 1415(a)) to pay awards and settlements as authorized under such subsection. 
Costs of LBFMC  
206.Amounts available for administrative expenses of any legislative branch entity which participates in the Legislative Branch Financial Managers Council (LBFMC) established by charter on March 26, 1996, shall be available to finance an appropriate share of LBFMC costs as determined by the LBFMC, except that the total LBFMC costs to be shared among all participating legislative branch entities (in such allocations among the entities as the entities may determine) may not exceed $2,000. 
Landscape maintenance  
207.The Architect of the Capitol, in consultation with the District of Columbia, is authorized to maintain and improve the landscape features, excluding streets, in the irregular shaped grassy areas bounded by Washington Avenue, SW, on the northeast, Second Street, SW, on the west, Square 582 on the south, and the beginning of the I–395 tunnel on the southeast. 
Limitation on Transfers  
208.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriation Act. 
Guided Tours of the Capitol  
209. 
(a)Except as provided in subsection (b), none of the funds made available to the Architect of the Capitol in this Act may be used to eliminate or restrict guided tours of the United States Capitol which are led by employees and interns of offices of Members of Congress and other offices of the House of Representatives and Senate.  
(b)At the direction of the Capitol Police Board, or at the direction of the Architect of the Capitol with the approval of the Capitol Police Board, guided tours of the United States Capitol which are led by employees and interns described in subsection (a) may be suspended temporarily or otherwise subject to restriction for security or related reasons to the same extent as guided tours of the United States Capitol which are led by the Architect of the Capitol.  
This division may be cited as the Legislative Branch Appropriations Act, 2010.DIVISION B—CONTINUING APPROPRIATIONS RESOLUTION, 2010That the following sums are hereby appropriated, out of any money in the Treasury not otherwise appropriated, and out of applicable corporate or other revenues, receipts, and funds, for the several departments, agencies, corporations, and other organizational units of Government for fiscal year 2010, and for other purposes, namely: 
 
101.Such amounts as may be necessary, at a rate for operations as provided in the applicable appropriations Acts for fiscal year 2009 and under the authority and conditions provided in such Acts, for continuing projects or activities (including the costs of direct loans and loan guarantees) that are not otherwise specifically provided for in this joint resolution, that were conducted in fiscal year 2009, and for which appropriations, funds, or other authority were made available in the following appropriations Acts: 
(1)Chapter 2 of title IX of the Supplemental Appropriations Act, 2008 (Public Law 110–252). 
(2)Section 155 of division A of the Consolidated Security, Disaster Assistance, and Continuing Appropriations Act, 2009 (Public Law 110–329), except that subsections (c), (d), and (e) of such section shall not apply to funds made available under this joint resolution. 
(3)Divisions C through E of the Consolidated Security, Disaster Assistance, and Continuing Appropriations Act, 2009 (Public Law 110–329). 
(4)Divisions A through I of the Omnibus Appropriations Act, 2009 (Public Law 111–8), as amended by section 2 of Public Law 111–46. 
(5)Titles III and VI (under the heading Coast Guard) of the Supplemental Appropriations Act, 2009 (Public Law 111–32). 
102. 
(a)No appropriation or funds made available or authority granted pursuant to section 101 for the Department of Defense shall be used for 
(1)the new production of items not funded for production in fiscal year 2009 or prior years; 
(2)the increase in production rates above those sustained with fiscal year 2009 funds; or 
(3)the initiation, resumption, or continuation of any project, activity, operation, or organization (defined as any project, subproject, activity, budget activity, program element, and subprogram within a program element, and for any investment items defined as a P–1 line item in a budget activity within an appropriation account and an R–1 line item that includes a program element and subprogram element within an appropriation account) for which appropriations, funds, or other authority were not available during fiscal year 2009. 
(b)No appropriation or funds made available or authority granted pursuant to section 101 for the Department of Defense shall be used to initiate multi-year procurements utilizing advance procurement funding for economic order quantity procurement unless specifically appropriated later. 
103.Appropriations made by section 101 shall be available to the extent and in the manner that would be provided by the pertinent appropriations Act. 
104.Except as otherwise provided in section 102, no appropriation or funds made available or authority granted pursuant to section 101 shall be used to initiate or resume any project or activity for which appropriations, funds, or other authority were not available during fiscal year 2009. 
105.Appropriations made and authority granted pursuant to this joint resolution shall cover all obligations or expenditures incurred for any project or activity during the period for which funds or authority for such project or activity are available under this joint resolution. 
106.Unless otherwise provided for in this joint resolution or in the applicable appropriations Act for fiscal year 2010, appropriations and funds made available and authority granted pursuant to this joint resolution shall be available until whichever of the following first occurs: 
(1)the enactment into law of an appropriation for any project or activity provided for in this joint resolution; 
(2)the enactment into law of the applicable appropriations Act for fiscal year 2010 without any provision for such project or activity; or 
(3)October 31, 2009. 
107.Expenditures made pursuant to this joint resolution shall be charged to the applicable appropriation, fund, or authorization whenever a bill in which such applicable appropriation, fund, or authorization is contained is enacted into law. 
108.Appropriations made and funds made available by or authority granted pursuant to this joint resolution may be used without regard to the time limitations for submission and approval of apportionments set forth in section 1513 of title 31, United States Code, but nothing in this joint resolution may be construed to waive any other provision of law governing the apportionment of funds. 
109.Notwithstanding any other provision of this joint resolution, except section 106, for those programs that would otherwise have high initial rates of operation or complete distribution of appropriations at the beginning of fiscal year 2010 because of distributions of funding to States, foreign countries, grantees, or others, such high initial rates of operation or complete distribution shall not be made, and no grants shall be awarded for such programs funded by this joint resolution that would impinge on final funding prerogatives. 
110.This joint resolution shall be implemented so that only the most limited funding action of that permitted in the joint resolution shall be taken in order to provide for continuation of projects and activities. 
111. 
(a)For entitlements and other mandatory payments whose budget authority was provided in appropriations Acts for fiscal year 2009, and for activities under the Food and Nutrition Act of 2008, activities shall be continued at the rate to maintain program levels under current law, under the authority and conditions provided in the applicable appropriations Act for fiscal year 2009, to be continued through the date specified in section 106(3). 
(b)Notwithstanding section 106, obligations for mandatory payments due on or about the first day of any month that begins after October 2009 but not later than 30 days after the date specified in section 106(3) may continue to be made, and funds shall be available for such payments. 
112.Amounts made available under section 101 for civilian personnel compensation and benefits in each department and agency may be apportioned up to the rate for operations necessary to avoid furloughs within such department or agency, consistent with the applicable appropriations Act for fiscal year 2009, except that such authority provided under this section shall not be used until after the department or agency has taken all necessary actions to reduce or defer non-personnel-related administrative expenses. 
113.Funds appropriated by this joint resolution may be obligated and expended notwithstanding section 10 of Public Law 91–672 (22 U.S.C. 2412), section 15 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2680), section 313 of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 (22 U.S.C. 6212), and section 504(a)(1) of the National Security Act of 1947 (50 U.S.C. 414(a)(1)). 
114.Amounts made available by this joint resolution related to amounts provided in chapter 2 of title IX of the Supplemental Appropriations Act, 2008 (Public Law 110–252), and titles III and VI of the Supplemental Appropriations Act, 2009 (Public Law 111–32), are designated as being for overseas deployments and other activities pursuant to sections 401(c)(4) and 423(a)(1) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010, except that amounts so designated under this section shall not exceed $129,989,000,000. 
115.The provisions of section 14103 of Public Law 111–32 shall continue in effect through the date specified in section 106(3) of this joint resolution, and such provisions shall also apply to funds made available in this joint resolution. 
116.Section 9(f)(5) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(f)(5)) shall be applied by substituting the date specified in section 106(3) of this joint resolution for September 30, 2009. 
117.The authority provided by paragraphs (3) and (4) of section 9(h) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(h)(3); 1758(h)(4)) shall continue in effect through the date specified in section 106(3) of this joint resolution. 
118.The authority provided by section 18(h)(5) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769(h)(5)) shall continue in effect through the date specified in section 106(3) of this joint resolution. 
119.Section 21(g)(1)(A)(ii) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769b-1(g)(1)(A)(ii)) shall be applied by substituting October 1, 2008, and October 1, 2009 for October 1, 2008 and shall continue in effect through the date specified in section 106(3) of this joint resolution. 
120.The authority provided by section 26(d) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769g(d)) shall continue in effect through the date specified in section 106(3) of this joint resolution. 
121.Notwithstanding section 101, amounts are provided for Department of Commerce—Bureau of the Census—Periodic Censuses and Programs at a rate for operations of $7,065,707,000. 
122.The authority provided by section 8116 of division C of Public Law 110–329 and section 310 of title III of Public Law 111–32 shall continue in effect through the date specified in section 106(3) of this joint resolution. 
123.The authority provided by section 1202 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163), as amended by section 1214 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417), shall continue in effect through the earlier of the date of enactment of the National Defense Authorization Act for Fiscal Year 2010 or the date specified in section 106(3) of this joint resolution. 
124.The authority provided by section 1022 of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136), as amended by section 1022 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417), shall continue in effect through the earlier of the date of enactment of the National Defense Authorization Act for Fiscal Year 2010 or the date specified in section 106(3) of this joint resolution. 
125.The authority provided by section 1033 of the National Defense Authorization Act for Fiscal Year 1998 (Public Law 105–85), as amended by section 1024 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417), shall continue in effect through the earlier of the date of enactment of the National Defense Authorization Act for Fiscal Year 2010 or the date specified in section 106(3) of this joint resolution. 
126.Notwithstanding any other provision of this joint resolution, except section 106, the District of Columbia may expend local funds for programs and activities under the heading District of Columbia Funds for such programs and activities under title IV of S. 1432 (111th Congress), as reported by the Committee on Appropriations of the Senate, at the rate set forth under District of Columbia Funds as included in the Second Fiscal Year 2010 Budget Request Act (D.C. Act 18–188). 
127.The authority provided by section 5739 of title 5, United States Code, shall continue in effect through the date specified in section 106(3) of this joint resolution, notwithstanding subsection (e) of such section 5739. 
128.Section 401(b) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note) shall be applied by substituting the date specified in section 106(3) of this joint resolution for the 11-year period beginning on the first day the pilot program is in effect. 
129.Sections 1309(a) and 1319 of the National Flood Insurance Act of 1968 (42 U.S.C. 4016a and 4026) shall each be applied by substituting the date specified in section 106(3) of this joint resolution for September 30, 2009. 
130.The requirement set forth in section 610(b) of the Department of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1993 (8 U.S.C. 1153 note) shall continue through the date specified in section 106(3) of this joint resolution. 
131.Section 550(b) of Public Law 109–295 shall be applied by substituting the date specified in section 106(3) of this joint resolution for three years after the date of enactment of this Act. 
132.Section 203(m) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133(m)) shall be applied by substituting the date specified in section 106(3) of this joint resolution for September 30, 2009. 
133.Subclauses (II) and (III) of section 101(a)(27)(C)(ii) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(27)(C)(ii)) shall each be applied by substituting the date specified in section 106(3) of this joint resolution for September 30, 2009. 
134.Section 220(c) of the Immigration and Nationality Technical Corrections Act of 1994 (8 U.S.C. 1182 note) shall be applied by substituting the date specified in section 106(3) of this joint resolution for September 30, 2009. 
135.Section 331 of the Department of the Interior and Related Agencies Appropriations Act, 2001 (Public Law 106–291), as amended by section 336 of the Consolidated Appropriations Act, 2005 (Public Law 108–447), shall be applied by substituting the date specified in section 106(3) of this joint resolution for September 30, 2009. 
136.Section 339(h) of the Department of the Interior and Related Agencies Appropriations Act, 2000 (as enacted into law by Public Law 106–113), as amended by section 335(6) of Public Law 108–108, shall be applied by substituting the date specified in section 106(3) of this joint resolution for September 30, 2009. 
137.The authority provided by section 325 of the Department of the Interior and Related Agencies Appropriations Act, 2004 (Public Law 108–108), as amended by section 426 of division E of Public Law 111–8, shall continue to apply through the date specified in section 106(3) of this joint resolution. 
138.The authority provided by the 19th unnumbered paragraph under heading Administrative Provisions, Forest Service in title III of the Department of the Interior, Environment, and Related Agencies Appropriations Act, 2006, Public Law 109–54, shall continue in effect through the date specified in section 106(3) of this joint resolution. 
139.Notwithstanding any other provision of law, including section 703 of Public Law 109–415, the authorities provided in title XXVI of the Public Health Service Act (42 U.S.C. 300ff et seq.) shall continue in effect as they were in effect during fiscal year 2009, and apply through the date specified in section 106(3) of this joint resolution. 
140.Section 105(f)(1)(B)(ix) of the Compact of Free Association Amendments Act of 2003 (48 U.S.C. 1921d(f)(1)(B)(ix)) shall be applied by substituting the date specified in section 106(3) of this joint resolution for the end of fiscal year 2009. 
141.Notwithstanding section 101, amounts are provided for Veterans Health Administration—Medical Services, Veterans Health Administration—Medical Support and Compliance, and Veterans Health Administration—Medical Facilities of the Department of Veterans Affairs at rates for operations not exceeding the lower of the amount in the President’s fiscal year 2010 Budget Request (H. Doc. 111–3), the amount in H.R. 3082, as passed by the House of Representatives on July 10, 2009, or the amount in S. 1407, as reported by the Committee on Appropriations of the Senate on July 7, 2009. 
142.Notwithstanding section 7042(b) of division H of Public Law 111–8, amounts provided by section 101 of this joint resolution for Iraq shall be obligated under the terms and conditions of section 1106(b) of Public Law 111–32. 
143.Notwithstanding section 7040(f) of division H of Public Law 111–8, amounts provided by section 101 of this joint resolution for the Palestinian Authority shall be obligated under the terms and conditions of section 1107 of Public Law 111–32. 
144.Notwithstanding sections 7042(a) and 7070(e) of division H of Public Law 111–8, amounts provided by section 101 of this joint resolution for assistance for Iraq and Zimbabwe shall be obligated under the terms and conditions of section 1108 of Public Law 111–32. 
145.The authority provided by section 1113 of Public Law 111–32 shall continue in effect through the date specified in section 106(3) of this joint resolution. 
146.The authority provided by section 309(f) of the United States International Broadcasting Act of 1994 (22 U.S.C. 6208(f)) shall remain in effect through the date specified in section 106(3) of this joint resolution. 
147.The authority provided by section 1334 of the Foreign Affairs Reform and Restructuring Act of 1998 (22 U.S.C. 6553) shall remain in effect through the date specified in section 106(3) of this joint resolution. 
148.The authority provided by section 301(a)(3) of the Omnibus Diplomatic Security and Antiterrorism Act of 1986 (22 U.S.C. 4831 (a)(3)) shall remain in effect through the date specified in section 106(3) of this joint resolution. 
149.Notwithstanding any other provision of this joint resolution, other than section 106, the Secretary of Housing and Urban Development shall obligate funds provided by section 101 at a rate the Secretary determines is necessary to renew or amend, in a timely manner, all section 8 project-based, section 202, and section 811, rental assistance contracts. In renewing or amending such contracts, the Secretary may provide for payments to be made beyond the period covered by this joint resolution. 
150.Commitments to guarantee loans, as authorized by the National Housing Act and insured under the Mutual Mortgage Insurance Fund, shall not exceed a loan principal of $1,500,000,000 multiplied by the number of days covered by this joint resolution. 
151.Commitments to guarantee loans, as authorized by section 306 of the National Housing Act, shall not exceed a loan principal of $2,500,000,000 multiplied by the number of days covered by this joint resolution. 
152.Notwithstanding the limitation in the first sentence of section 255(g) of the National Housing Act (12 U.S.C. 1715z-20(g)), the Secretary of Housing and Urban Development may, through the date specified in section 106(3) of this joint resolution, insure, and enter into commitments to insure mortgages under section 255 of such Act. During the period covered by this joint resolution, for new loans guaranteed pursuant to section 255 of the National Housing Act (12. U.S.C. 1715z-20), the Secretary shall adjust the factors used to calculate the principal limit (as such term is defined in HUD Handbook 4235.1) that were assumed in the President’s Budget Request for 2010 for such loans, as necessary to ensure that the program operates at a net zero subsidy rate. 
153.Section 24(o) of the United States Housing Act of 1937 (42 U.S.C. 1437v(o)) shall be applied by substituting the date specified in section 106(3) of this joint resolution for the date specified in such section 24(o). 
154.Funds made available under section 101 for the National Transportation Safety Board shall include amounts necessary to make lease payments due in fiscal year 2010 only, on an obligation incurred in 2001 under a capital lease. 
155. 
(a)Section 48103(6) of title 49, United States Code, shall be applied: (1) by substituting the amount specified in such section with an amount that equals $3,820,000,000 multiplied by the ratio of the number of days covered by this joint resolution to 365; and (2) by substituting the fiscal year specified in such section with the period beginning October 1, 2009, through the date specified in section 106(3) of this joint resolution. This subsection shall be in effect through the earlier of the date of enactment of an Act amending section 48103 of title 49, United States Code, or the date specified in section 106(3) of this joint resolution. 
(b)Section 47104(c) of title 49, United States Code, shall be applied by substituting 2010 for 2009. 
(c)Nothing in this section shall affect the availability of any balances of contract authority provided under section 48103 of title 49, United States Code, for fiscal year 2009 and any prior fiscal year. 
156. 
(a)Sections 4081(d)(2)(B), 4261(j)(1)(A)(ii), and 4271(d)(1)(A)(ii) of the Internal Revenue Code of 1986 shall each be applied by substituting the date specified in section 106(3) of this joint resolution for September 30, 2009. 
(b)Subsections (d)(1) and (e)(2) of section 9502 of such Code shall each be applied by substituting the date that is 1 day after the date specified in section 106(3) of this joint resolution for October 1, 2009. 
(c)Subparagraph (A) of section 9502(d)(1) of such Code is amended by inserting or any joint resolution making continuing appropriations for the fiscal year 2010 before the semicolon at the end. 
157. 
(a)Extension of surface transportation programsExcept as otherwise provided in this section, requirements, authorities, conditions, eligibilities, limitations, and other provisions authorized under titles I through VI of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1144), the SAFETEA–LU Technical Corrections Act of 2008 (122 Stat. 1572), titles I through VI of the Intermodal Surface Transportation Efficiency Act of 1991 (105 Stat. 1914), titles I through V of the Transportation Equity Act for the 21st Century (112 Stat. 107), title 23, United States Code, and chapter 53 of title 49, United States Code, which would otherwise expire on or cease to apply after September 30, 2009, are incorporated by reference and shall continue in effect through the date specified in section 106(3) of this joint resolution. 
(b)Use of fundsExcept as otherwise expressly provided in this section, funds made available for obligation under this joint resolution and expended under the authority of this section shall be distributed, administered, limited, and made available for obligation in the same manner and at the same rate as funds authorized to be appropriated for fiscal year 2009 to carry out programs, projects, activities, eligibilities, and requirements under the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1144), the SAFETEA–LU Technical Corrections Act of 2008 (122 Stat. 1572), titles I through VI of the Intermodal Surface Transportation Efficiency Act of 1991 (105 Stat. 1914), titles I through V of the Transportation Equity Act for the 21st Century (112 Stat. 107), title 23, United States Code, chapter 53 of title 49, United States Code, including section 5338(f)(1) of title 49, United States Code, chapter 303 of part A of subtitle VI of title 49, United States Code, and part B of subtitle VI of title 49, United States Code. 
(c)Distribution of funds under titles III and V of SAFETEA–LUFunds made available for programs authorized under titles III and V of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1544 and 1779) and continued under this joint resolution shall be distributed to major program areas under those programs in the same proportion as funds were allocated for those program areas for fiscal year 2009, except that any designations for specific activities in sections 3044 and 3046 under title III and in title V of such Act shall not be required to be continued for the duration of this joint resolution. 
(d)Extension and flexibility for certain allocated programsNotwithstanding any other provision of law, the portion of the share of funds of a State under subsection (b) determined by the amount that the State received for fiscal year 2009 to carry out sections 1301(m), 1302(e), 1307, 1702, and 1934 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1202, 1205, 1217, 1256, and 1485), and section 144(f)(1) of title 23, United States Code, shall be— 
(1)made available to the State for purposes described in section 133(b) of title 23, United States Code; and 
(2)administered in the same manner and with the same period of availability as such funding is administered under section 133 of title 23, United States Code, except that subsections (d)(2) and (d)(3) of such section shall not apply to amounts administered pursuant to this section. 
158. 
(a)Appropriation of funding for certain highway trust fund programsFor the period from October 1, 2009, through the date specified in section 106(3) of this joint resolution, an amount shall be available from the Highway Trust Fund (including from the Mass Transit Account) to carry out each program, project, and activity continued under section 157 of this joint resolution that was funded from the Highway Trust Fund (including from the Mass Transit Account) during fiscal year 2009 in a sum equal to and from the same account as— 
(1)the total amount available for such program, project, and activity for fiscal year 2009 under titles I through VI of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1144) and the SAFETEA–LU Technical Corrections Act of 2008 (122 Stat. 1572), divided by 365; and multiplied by 
(2)the number of days between September 30, 2009, and the date specified in section 106(3) of this joint resolution. 
(b)Contract authorityFunds made available under this joint resolution to be expended under the authority of section 157 of this joint resolution shall be available for obligation in the same manner as if such funds were apportioned under chapter 1 of title 23, United States Code, or section 5338(f)(1) of title 49, United States Code, whichever appropriate. 
(c) CalculationThe amounts made available under this joint resolution to be expended under the authority of this section shall be calculated by taking into account any rescission or cancellation of funds or contract authority for fiscal year 2009 under the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users or any other law. 
159. 
(a)Extension of authority for expenditures from highway trust fund 
(1)Paragraph (1) of section 9503(c) of the Internal Revenue Code of 1986 shall be applied— 
(A)by substituting the date specified in section 106(3) of this joint resolution for September 30, 2009; and 
(B)by substituting the date that is 1 day after the date specified in section 106(3) of this joint resolution for October 1, 2009. 
(2)Paragraph (1) of section 9503(c) of such Code is amended by striking under and all that follows and inserting under the first Continuing Appropriations Resolution for Fiscal Year 2010 enacted into law or any other provision of law which was referred to in this paragraph before the date of the enactment of such Continuing Appropriations Resolution (as such Resolution and provisions of law are in effect on the date of the enactment of such Resolution).. 
(b)Mass transit account 
(1)Paragraph (3) of section 9503(e) of such Code shall be applied by substituting the date that is 1 day after the date specified in section 106(3) of this joint resolution for October 1, 2009. 
(2)Paragraph (3) of section 9503(e) of such Code is amended by striking in accordance with and all that follows and inserting in accordance with the first Continuing Appropriations Resolution for Fiscal Year 2010 enacted into law or any other provision of law which was referred to in this paragraph before the date of the enactment of such Continuing Appropriations Resolution (as such Resolution and provisions of law are in effect on the date of the enactment of such Resolution).. 
(c)Exception to limitations on transfersSubparagraph (B) of section 9503(b)(6) of such Code shall be applied— 
(1)by substituting the date specified in section 106(3) of this joint resolution for “September 30, 2009”; and 
(2)by substituting the date that is 1 day after the date specified in section 106(3) of this joint resolution for October 1, 2009. 
160.Section 4 of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777c) is amended— 
(1)in subsection (a), by inserting and the period from October 1, 2009, through the date specified in section 106(3) of the first Continuing Appropriations Resolution for Fiscal Year 2010 enacted into law, after 2009,; and 
(2)in subsection (b)(1)(A), by inserting and the period from October 1, 2009, through the date specified in section 106(3) of the first Continuing Appropriations Resolution for Fiscal Year 2010 enacted into law, after 2009. 
161. 
(a)Paragraph (2) of section 9504(b) of the Internal Revenue Code of 1986 is amended— 
(1)by striking (as in effect in subparagraph (A) and all that follows in such subparagraph and inserting (as in effect on the date of the enactment of the first Continuing Appropriations Resolution for Fiscal Year 2010),; 
(2)by striking (as in effect in subparagraph (B) and all that follows in such subparagraph and inserting (as in effect on the date of the enactment of the first Continuing Appropriations Resolution for Fiscal Year 2010), and; and 
(3)by striking (as in effect in subparagraph (C) and all that follows in such subparagraph and inserting (as in effect on the date of the enactment of the first Continuing Appropriations Resolution for Fiscal Year 2010).. 
(b)Paragraph (2) of section 9504(d) of such Code shall be applied by substituting the date that is one day after the date specified in section 106(3) of this joint resolution for October 1, 2009. 
162.Unless otherwise provided for in this joint resolution or in the applicable appropriations Act, appropriations and funds made available and authority granted pursuant to sections 157 through 161 of this joint resolution shall be available until (1) enactment into law of an Act to extend or reauthorize surface transportation programs, or (2) the date specified in section 106(3) of this joint resolution, whichever first occurs, and shall be charged to the applicable appropriation, fund, or authorization whenever a bill in which such applicable appropriation, fund, or authorization is contained is enacted into law. 
163.None of the funds made available by this joint resolution or any prior Act may be provided to the Association of Community Organizations for Reform Now (ACORN), or any of its affiliates, subsidiaries, or allied organizations. 
164. 
(a)Clause (iii) of section 8909a(d)(3)(A) of title 5, United States Code, is amended to read as follows: 
 
(iii)$1,400,000,000, not later than September 30, 2009;. 
(b)The amendment made by subsection (a) shall take effect as if included in the enactment of section 803(a)(1)(B) of the Postal Accountability and Enhancement Act (Public Law 109–435; 120 Stat. 3251).This division may be cited as the Continuing Appropriations Resolution, 2010. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
